DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 12  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites, in part, “transmitting uplink (UL) communication data from the base station via the relay UE using the second and third communication links.” Examiner has thoroughly reviewed applicant’s disclosure and cannot find a description of this feature disclosed in combination with the features recited in claims 1 from which claim 2 depends . In order to examine the claims on their merits, and based on the preponderance of evidence in the disclosure (Fig. 6, 616, 618, [0100]), examiner interprets claim 2 as reciting “transmitting uplink (UL) communication data to the base station via the relay UE using the second and third communication links.” (Emphasis added). Claims 3 and 4 depend upon claim 2; accordingly, claims 2-4 are rejected for lack of a written description.
Claim 12 recites, in part, “send the second resource assignment portion to the relay UE via the third communication link”. Examiner has thoroughly reviewed applicant’s disclosure and cannot find any description of this feature in combination with the other features recited in claim 12. Accordingly, claim 12 is rejected for lack of a written description. For the purpose of examination of the claims on their merits, this feature is interpreted to be commensurate in scope with the feature in claim 1, “sending the second resource assignment portion to the relay UE via the second communication link.” (Emphasis added).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 9, 14-17, 20-21 and 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 and 9 depend on claim 1 and are directed towards a method for wireless communication at a user equipment (UE). Therefore, any limitations of the claim(s), especially within the body of claim(s), that aren’t part of or limiting the method implemented by the user equipment (claim 2: transmitting uplink (UL) communication data from the base station via the relay UE using the…third communication link…; claim 3: third communication links configured according to a first radio access technology (RAT); claim 4: wherein the first RAT is 5G new radio (NR) technology; claim 9: a sidelink MAC component of the relay UE) are either not part of the claim because they clearly wouldn’t be required for infringement; or there is great ambiguity as to whether those limitations are required for infringement, especially for a potential infringer; therefore, a rejection under 35 U.S.C. 112(b) is appropriate.  (MPEP 2173.02: “the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, 10 Fed. App'x 890 (Fed. Cir. 2001)”. Accordingly, claims 2-4 are rejected under 35 U.S.C. 112(b) for lack of clarity.
Claims 14-17 and 20-21 depend on claim 13 and are directed towards a method  is directed towards a method for wireless communication at a base station. Therefore, any limitations of the claim(s), especially within the body of claim(s), that aren’t part of or limiting the method at a base station (e.g. claim 14: uplink data from the UE relayed by the relay UE; claim 15: the second communication link configured according to a second RAT; claim 16: second RAT is a sidelink (SL) technology; claim 17: the second communication link comprises a sidelink PC5 interface; claim 20: a corresponding MAC component of the UE; claim 21: a sidelink MAC component of the relay UE via the corresponding MAC component of the UE) are either not part of the claim because they clearly wouldn’t be required for infringement; or there is great ambiguity as to whether those limitations are required for infringement, especially for a potential infringer; therefore, a rejection under 35 U.S.C. 112(b) is appropriate.  (MPEP 2173.02: “the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, 10 Fed. App'x 890 (Fed. Cir. 2001)”. Accordingly, claims 14-17 are rejected under 35 U.S.C. 112(b) for lack of clarity.
Claims 24-30 are directed towards a method for wireless communication at a relay user equipment (UE) in a wireless communication network. Therefore, any limitations of the claim(s), especially within the body of claim(s), that aren’t part of or limiting the method implemented by the apparatus (e.g. claim 24: wherein the joint grant is transmitted by a base station to the UE over a first communication link and comprises a sidelink resource assignment portion for assigning resources for transmissions between the UE and the relay UE over the sidelink communication link, and the first portion comprises a resource assignment portion for assigning uplink resources for transmissions between the relay UE and the base station over a second communication link; claim 26: first…communication link comprise Uu interface; claim 27: configuring the resource assignment portion to assign uplink resources for transmissions between at least one additional relay UE concatenated with the relay UE and configured to communicate with the relay UE via an additional sidelink communication link and to relay communications data from the UE to the base station via the second communication link; claim 28: wherein the joint grant is further configured as a two-stage grant wherein the sidelink resource assignment portion is received at a first time and the resource assignment portion is received at a second time) are either not part of the claim because they clearly wouldn’t be required for infringement; or there is great ambiguity as to whether those limitations are required for infringement, especially for a potential infringer; therefore, a rejection under 35 U.S.C. 112(b) is appropriate.  (MPEP 2173.02: “the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, 10 Fed. App'x 890 (Fed. Cir. 2001)”. Claims 25, 29 and 30 depend on claim 24; accordingly, claims 24-30 are rejected under 35 U.S.C. 112(b) for lack of clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-10, 12-17, 20-22, 24-26 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2021/0266133 A1).

Regarding claim 1, Zhang discloses a method for wireless communication at a user equipment (UE) (Fig. 9, Second UE) in a wireless communication network, the method comprising: 
receiving a joint grant from a base station over a first communication link (Fig. 9, C30, [0134] disclosing the “second UE detects the downlink control channel C30 transmitted by the base station”), the joint grant comprising: 
a first resource assignment portion ([0134] disclosing “C30 should include at least the information indicating the PSCCH transmission resource of the second UE, the information indicating the PSSCH transmission resource of the second UE, the information indicating the PSSCH transmission mode of the second UE”) for assigning resources for transmissions between the UE and a relay user equipment (UE) over a second communication link (this is a feature of intended use and is not considered required to satisfy the claim; however, [0137]-[0138] discloses the second UE transmits the PSCCH and PSSCH according to the information in C30); and 
a second resource assignment portion ([0134] disclosing “the downlink control channel C30 should include at least… information indicating the first feedback resource of the first UE”) for assigning uplink resources for transmissions between the relay UE and the base station over a third communication link (this is a feature of intended use and is not considered required to satisfy the claim; however, [0135] discloses “The first feedback resource may be the uplink control channel PUCCH resource”; and “The first feedback resource may also be a resource on the uplink shared channel PUSCH.”); 
establishing the second communication link based on the first resource assignment portion ([0137]-[0138] discloses “The second UE transmits the PSCCH30 according to the indication of C30, and indicates the time-frequency resource of the scheduled PSSCH”; and “The first UE detects the PSCCH30 transmitted by the second UE, receives the scheduled PSSCH according to the indication of the PSCCH”); and 
sending the second resource assignment portion to the relay UE via the second communication link ([0137] disclosing “The second UE transmits the PSCCH30 according to the indication of C30, and indicates…the first feedback resource in the PSCCH”; [0138] discloses “The first UE detects the PSCCH30 transmitted by the second UE, receives the scheduled PSSCH according to the indication of the PSCCH30, and acquires the configuration of the first feedback resource”; [0138] disclosing the first UE sends feedback to the base station on the first feedback resource [0140] disclosing the first UE receiving and relaying via the first feedback resource to the base station a buffer status report (BSR)  transmitted by the second UE on the PSSCH).

Regarding claim 2, Zhang further discloses the method of claim 1, further comprising: 
transmitting uplink (UL) communication data from (this is interpreted as “to”) the base station via the relay UE using the second and third communication links ([0138] and [0140] disclosing the first UE receiving and relaying via the first feedback resource to the base station a buffer status report (BSR)  transmitted by the second UE on the PSSCH).

Regarding claim 3, Zhang further discloses the method of claim 2, further comprising: the first and third communication links configured according to a first radio access technology (RAT) and the second communication link configured according to a second RAT ([0003] disclosing a 5G communication system; Fig. 9 uplink from first UE to base station, [0074], [0135], [0138] and [0140] disclosing the first feedback is between the first UE and the base station on the PUCCH or the PUSCH; [0137]-[0138] disclosing the link between the UEs is the PSCCH and PSSCH).

Regarding claim 4, Zhang further discloses the method of claim 3, wherein the first RAT is 5G new radio (NR) technology and the second RAT is a sidelink (SL) technology ([0003] disclosing a 5G communication system; [0074] disclosing the first feedback resource is PUCCH or PUSCH; Fig. 9 uplink from first UE to base station; [0007]-[0008] disclosing the PSCCH and PSSCH are sidelink communications).

Regarding claim 5, Zhang further discloses the method of claim 1, wherein the first and third communication links comprise Uu interfaces and the second communication link comprises a sidelink PC5 interface ([0003] disclosing a 5G communication system; it is inherent in the communication systems of Zhang that the interface between user equipment and a base station is designated the Uu interface and that the interface for sidelink communications between UEs is designated the PC5 interface).

Regarding claim 8, Zhang further discloses the method of claim 1, wherein the first and second resource assignment portions of the joint grant are received by a media access control (MAC) component of the UE (See Zhang id. It is inherent that grants are applied at layers above the physical layer, e.g. the MAC layer).

Regarding claim 9, Zhang further discloses the method of claim 8, further comprising: 
transferring at least the second resource assignment portion of the joint grant received in the MAC component of the UE to a sidelink MAC component of the relay UE via the corresponding sidelink MAC component in the UE (See Zhang id. It is inherent that grants are applied at layers above the physical layer, e.g. the MAC layer; further, steps or actions that are not performed by or part of the UE are not considered part of the UE or method performed by the UE).

Regarding claim 10, Zhang further discloses the method of claim 1, further comprising: relaying only data on the second communication link to the relay UE that is assigned by the joint grant ([0078] disclosing “The information may also be…a second UE buffer status report (BSR)”) for transmission of the data by the relay UE to the base station over the third communication link  (this is a feature of intended use and is not considered required to satisfy the claim; however, [0135] discloses “The first feedback resource may be the uplink control channel PUCCH resource”; and “The first feedback resource may also be a resource on the uplink shared channel PUSCH.”).
Regarding claim 12, the claim is directed towards a user equipment (UE) configured for wireless communication, comprising: a processor; a memory communicatively coupled to the processor; and a transceiver communicatively coupled to the processor, wherein the processor and the memory are configured to perform the method of claim 1. Zhang discloses such embodiments (Fig. 13, [0176]-[0185]; Fig. 15, [0195]-[0204]; [0214]); therefore, claim 12 is rejected on the grounds presented above for claim 1.

Regarding claim 13, Zhang discloses a method for wireless communication at a base station in a wireless communication network, the method comprising: 
sending a joint grant from the base station to a user equipment (UE) over a first communication link (Fig. 9, C30, [0134] disclosing the “second UE detects the downlink control channel C30 transmitted by the base station”), the joint grant comprising: 
a first resource assignment portion ([0134] disclosing “C30 should include at least the information indicating the PSCCH transmission resource of the second UE, the information indicating the PSSCH transmission resource of the second UE, the information indicating the PSSCH transmission mode of the second UE”) for assigning resources for transmissions between the UE and a relay user equipment (UE) over a second communication link (this is a feature of intended use and is not considered required to satisfy the claim; however, [0137]-[0138] discloses the second UE transmits the PSCCH and PSSCH according to the information in C30); and 
a second resource assignment portion ([0134] disclosing “the downlink control channel C30 should include at least… information indicating the first feedback resource of the first UE”) for assigning uplink resources for transmissions between the relay UE and the base station over a third communication link (this is a feature of intended use and is not considered required to satisfy the claim; however, [0135] discloses “The first feedback resource may be the uplink control channel PUCCH resource”; and “The first feedback resource may also be a resource on the uplink shared channel PUSCH.”); 
receiving uplink (UL) communication data from the relay UE via the third communication link [0138] disclosing the first UE sends feedback to the base station on the first feedback resource [0140] disclosing the first UE receiving and relaying via the first feedback resource to the base station a buffer status report (BSR)  transmitted by the second UE on the PSSCH).

Regarding claim 14, Zhang discloses the method of claim 13, wherein the UL communication data is uplink data from the UE relayed by the relay UE ([0138] and [0140] disclosing the first UE receiving and relaying via the first feedback resource to the base station a buffer status report (BSR)  transmitted by the second UE on the PSSCH).

Regarding claim 15, Zhang discloses the method of claim 13, further comprising: the first and third communication links configured according to a first radio access technology (RAT) and the second communication link configured according to a second RAT ([0003] disclosing a 5G communication system; Fig. 9 uplink from first UE to base station, [0074], [0135], [0138] and [0140] disclosing the first feedback is between the first UE and the base station on the PUCCH or the PUSCH; [0137]-[0138] disclosing the link between the UEs is the PSCCH and PSSCH).

Regarding claim 16, Zhang discloses the method of claim 15, wherein the first RAT is 5G new radio (NR) technology and second RAT is a sidelink (SL) technology ([0003] disclosing a 5G communication system; [0074] disclosing the first feedback resource is PUCCH or PUSCH; Fig. 9 uplink from first UE to base station; [0007]-[0008] disclosing the PSCCH and PSSCH are sidelink communications).

Regarding claim 17, Zhang discloses the method of claim 13, wherein the first and third communication links comprise Uu interfaces and the second communication link comprises a sidelink PC5 interface ([0003] disclosing a 5G communication system; it is inherent in the communication systems of Zhang that the interface between user equipment and a base station is designated the Uu interface and that the interface for sidelink communications between UEs is designated the PC5 interface).

Regarding claim 20, Zhang discloses the method of claim 13, wherein the first and second resource assignment portions of the joint grant are sent from a media access control (MAC) component of the base station to a corresponding MAC component of the UE (See Zhang id. It is inherent that grants are applied at layers above the physical layer, e.g. the MAC layer).

Regarding claim 21, Zhang discloses the method of claim 20, wherein at least the second resource assignment portion of the joint grant is sent from the MAC component of the base station to a sidelink MAC component of the relay UE via the corresponding MAC component of the UE (See Zhang id. It is inherent that grants are applied at layers above the physical layer, e.g. the MAC layer; further, steps or actions that are not performed by or part of the base station are not considered part of the base station or method performed by the base station).

Regarding claim 22, Zhang discloses the method of claim 13, further comprising: configuring the first resource assignment and the second resource assignment of the joint grant (Fig. 9, C30, [0134] disclosing the “second UE detects the downlink control channel C30 transmitted by the base station”; [0134] disclosing “C30 should include at least the information indicating the PSCCH transmission resource of the second UE, the information indicating the PSSCH transmission resource of the second UE, the information indicating the PSSCH transmission mode of the second UE, and information indicating the first feedback resource of the first UE, as well as the information indicating the second feedback resource of the first UE”; [0135] discloses “The first feedback resource may be the uplink control channel PUCCH resource”; and “The first feedback resource may also be a resource on the uplink shared channel PUSCH.”) to only allow the relaying of data on the second and third communication links that are assigned by the joint grant ([0078] disclosing “The information may also be channel state information or a second UE buffer status report (BSR)”).

Regarding claim 24, Zhang discloses a method for wireless communication at a relay user equipment (UE) in a wireless communication network, the method comprising: 
receiving in the relay UE at least a first portion of a joint grant from a UE over a sidelink communication link ([0137] disclosing “The second UE transmits the PSCCH30 according to the indication of C30, and indicates…the first feedback resource in the PSCCH”; [0138] discloses “The first UE detects the PSCCH30 transmitted by the second UE, receives the scheduled PSSCH according to the indication of the PSCCH30, and acquires the configuration of the first feedback resource”; [0138] disclosing the first UE sends feedback to the base station on the first feedback resource [0140] disclosing the first UE receiving and relaying via the first feedback resource to the base station a buffer status report (BSR)  transmitted by the second UE on the PSSCH), 
wherein the joint grant is transmitted by a base station to the UE over a first communication link (Fig. 9, C30, [0134] disclosing the “second UE detects the downlink control channel C30 transmitted by the base station”) and comprises a sidelink resource assignment portion ([0134] disclosing “C30 should include at least the information indicating the PSCCH transmission resource of the second UE, the information indicating the PSSCH transmission resource of the second UE, the information indicating the PSSCH transmission mode of the second UE”) for assigning resources for transmissions between the UE and the relay UE over the sidelink communication link (this is a feature of intended use and is not considered required to satisfy the claim; however, [0137]-[0138] discloses the second UE transmits the PSCCH and PSSCH according to the information in C30), and the first portion comprises a resource assignment portion ([0134] disclosing “the downlink control channel C30 should include at least… information indicating the first feedback resource of the first UE”) for assigning uplink resources for transmissions between the relay UE and the base station over a second communication link (this is a feature of intended use and is not considered required to satisfy the claim; however, [0135] discloses “The first feedback resource may be the uplink control channel PUCCH resource”; and “The first feedback resource may also be a resource on the uplink shared channel PUSCH.”); and 
establishing the second communication link between the relay UE and the base station based on the first portion of the joint grant ([0138] disclosing the first UE sends feedback to the base station on the first feedback resource [0140] disclosing the first UE receiving and relaying via the first feedback resource to the base station a buffer status report (BSR)  transmitted by the second UE on the PSSCH).

Regarding claim 25, Zhang discloses the method of claim 24, further comprising: 
relaying uplink (UL) communication data received from the UE via the sidelink communication link to the base station via the second communication link ([0138] disclosing the first UE sends feedback to the base station on the first feedback resource [0140] disclosing the first UE receiving and relaying via the first feedback resource to the base station a buffer status report (BSR)  transmitted by the second UE on the PSSCH).

Regarding claim 26, Zhang discloses the method of claim 24, wherein the first and second communication links comprise Uu interfaces and the sidelink communication link comprises a sidelink PC5 interface  ([0003] disclosing a 5G communication system; it is inherent in the communication systems of Zhang that the interface between user equipment and a base station is designated the Uu interface and that the interface for sidelink communications between UEs is designated the PC5 interface).

Regarding claim 29, Zhang discloses the method of claim 24, wherein the resource assignment portion of the joint grant is received by a media access control (MAC) component of the relay UE (See Zhang id. It is inherent that grants are applied at layers above the physical layer, e.g. the MAC layer).


Claim(s) 1-10, 12-22 and 24-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gangakhedkar et al. (WO 2020/211951 A1).

Regarding claim 1, Gangakhedkar discloses a method for wireless communication at a user equipment (UE) in a wireless communication network, the method comprising: 
receiving a joint grant from a base station over a first communication link (Fig. 15, communicating node 210, scheduling grant message 203, pg. 18, lines 7, 22-33 disclosing the communicating node 210 such as a user equipment (UE) in a multi-hop communication receives grant 203 from scheduling node 200 which is a base station or gNB; pg. 12, lines 20-30 disclosing “The scheduling grant message 203 includes information indicative of the at least one first resource 201 and the at least one second resource 202; Fig. 4, pg. 13, lines 21-24 “In other words, the combined scheduling grant for the bidirectional traffic also applies to a group of UEs (communicating nodes 210) with multi-hop connections for various topologies  like ring, mesh, star, etc. A ring topology is exemplarily shown in FIG. 4), the joint grant comprising: 
a first resource assignment portion (pg. 19, lines 10-12, disclosing grant 203 comprising a grant for the next hop; pg. 12, lines 20-30 disclosing “The scheduling grant message 203 includes information indicative of the at least one first resource 201”) for assigning resources for transmissions between the UE and a relay user equipment (UE) over a second communication link (this is a feature of intended use and is not considered required to satisfy the claim; however, pg. 19, lines 10-12, disclosing grant 203 comprising a grant for the next hop of a multi-hop transmission. The term “multi-hop transmission” implies a relayed communication from the first UE ; pg. 13, lines 32-34 “The at least one first resource 201 may be for a…SL forward transmission…); and 
a second resource assignment portion (pg. 19, lines 10-12, disclosing grant 203 comprising a grant for the following hops; pg. 12, lines 20-30 disclosing “The scheduling grant message 203 includes information indicative of…the at least one second resource 202) for assigning uplink resources for transmissions between the relay UE and the base station over a third communication link (this is a feature of intended use and is not considered required to satisfy the claim; however, pg. 19, lines 10-12, disclosing grant 203 comprising a second grant part for the following hops of a multi- hop communication.; pg. 13, lines 32-34 “The at least one second resource 202 may be for an UL transmission.); 
establishing the second communication link based on the first resource assignment portion; and sending the second resource assignment portion to the relay UE via the second communication link (pg. 19, lines 12-13 disclosing “Then the communicating node 210 may be further configured to transmit the second grant part to the next communicating node 210.”; pg. 14, line 21- pg. 15 line 2 disclosing  the UE “creates a new variable-size grant for the following hops…The variable-size grant may be mapped to the data region of the original grant or a second control region. FIG. 5 illustrates this process of piggybacking of combined multi- hop grants, where the piggybacked grant is mapped to the data region of the fixed- size grant).

Regarding claim 2, Gangakhedkar discloses the method of claim 1, further comprising: transmitting uplink (UL) communication data from the base station via the relay UE using the second and third communication links (Fig. 4, UL from UE represented as Slave N to gNB represented as Master; pg. 14, lines 15-19 disclosing multi-hop communications implicitly disclosing relay of the data from the first UE to the gNB via the multiple hops).

Regarding claim 3, Gangakhedkar discloses the method of claim 2, further comprising: the first and third communication links configured according to a first radio access technology (RAT) and the second communication link configured according to a second RAT (pg. 13, lines 21-25 disclosing “cellular links (Uu interface) and direct D2D links (PC5 interface)”).

Regarding claim 4, Gangakhedkar discloses the method of claim 3, wherein the first RAT is 5G new radio (NR) technology and the second RAT is a sidelink (SL) technology (pg. 13, lines 21-25 disclosing “cellular links (Uu interface) and direct D2D links (PC5 interface)”; pg. 1, lines 5-11 disclosing the field of endeavor is 5G a.k.a. NR).

Regarding claim 5, Gangakhedkar discloses the method of claim 1, wherein the first and third communication links comprise Uu interfaces and the second communication link comprises a sidelink PC5 interface (pg. 13, lines 21-25 disclosing “cellular links (Uu interface) and direct D2D links (PC5 interface)”).

Regarding claim 6, Gangakhedkar discloses the method of claim 1, further comprising: configuring the second resource assignment portion to assign uplink resources for transmissions between at least one additional relay UE concatenated with the relay UE and configured to communicate with the relay UE via an additional second communication link and to relay communications data from the relay UE to base station via the third communication link (Fig. 4, pg. 19, line 15 – pg. 20 line 2 disclosing features in which a node receives the multi-hop grant, extracts grant information for subsequent hops of the multi-hop communication in which “This process continues until the last hop in the group combined grant.” in the depiction of Fig. 4, the last hop is the UL to the gNB).

Regarding claim 7, Gangakhedkar discloses the method of claim 1, wherein the joint grant is further configured as a two-stage grant wherein the first resource assignment portion is received at a first time and the second resource assignment portion is received at a second time (Fig. 5 illustrating the different grants received at subsequent locations in time such as first hop grant and second hop grant for the first hop, or second hop grant and third hop grant for the second hop, etc.; pg. 14, lines 11-13 disclosing “the multi hop combined grant can be split into two parts - a fixed- size grant for the next hop, and a variable-size grant for the following hops.”).

Regarding claim 8, Gangakhedkar discloses the method of claim 1, wherein the first and second resource assignment portions of the joint grant are received by a media access control (MAC) component of the UE (pg. 15, lines 5-8 disclosing “the resource configuration is sent once via higher layer signaling or can be piggybacked as shown in FIG. 5.” It is inherent in the disclosure of Gangakhedkar that higher layer signaling sent over a radio channel must pass through the MAC layer to reach the higher layer. Further, grants are inherently a MAC layer construct to instruct the media access layer (MAC) how to access the physical layer media).

Regarding claim 9, Gangakhedkar discloses the method of claim 8, further comprising: 
transferring at least the second resource assignment portion of the joint grant received in the MAC component of the UE to a sidelink MAC component of the relay UE via the corresponding sidelink MAC component in the UE (pg. 15, lines 5-8 disclosing “the resource configuration is sent once via higher layer signaling or can be piggybacked as shown in FIG. 5.” It is inherent in the disclosure of Gangakhedkar that higher layer signaling sent over a radio channel must pass through the MAC layer to reach the higher layer. Further, grants are inherently a MAC layer construct to instruct the media access layer (MAC) how to access the physical layer media).

Regarding claim 10, Gangakhedkar discloses the method of claim 1, further comprising: 
relaying only data on the second communication link to the relay UE that is assigned by the joint grant (pg. 14, lines 29-32 discloses “Additionally, it creates a new variable-size grant for the following hops and adds the optional parameters like length, time- frequency location and/or transmission parameters corresponding to the variable-size grant.”; pg. 15, lines 30-32 disclosing the transmission parameters specify a data payload size to be transmitted.) for transmission of the data by the relay UE to the base station over the third communication link (this is a feature of intended use and is not required to satisfy the claim; however, See Fig. 4, pg. 19, line 15 – pg. 20 line 2 disclosing features in which a node receives the multi-hop grant, extracts grant information for subsequent hops of the multi-hop communication in which “This process continues until the last hop in the group combined grant.” in the depiction of Fig. 4, the last hop is the UL to the gNB).

Regarding claim 12, the claim is directed towards a user equipment (UE) configured for wireless communication, comprising: a processor; a memory communicatively coupled to the processor; and a transceiver communicatively coupled to the processor, wherein the processor and the memory are configured to perform the method of claim 1. Gangakhedkar discloses such embodiments (pg. 9, lines 23-31; pg. 12, lines 33-34 disclosing the communicating node 210 can be a user equipment (UE) which inherently has a transceiver coupled to the special purpose computer in order to carry out the invention); therefore, claim 12 is rejected on the grounds presented above for claim 1.

Regarding claim 13, Gangakhedkar discloses a method for wireless communication at a base station in a wireless communication network, the method comprising: 
sending a joint grant from the base station to a user equipment (UE) over a first communication link (Fig. 15, communicating node 210, scheduling grant message 203, pg. 18, lines 7, 22-33 disclosing the communicating node 210 such as a user equipment (UE) in a multi-hop communication receives grant 203 from scheduling node 200 which is a base station or gNB; pg. 12, lines 20-30 disclosing “The scheduling grant message 203 includes information indicative of the at least one first resource 201 and the at least one second resource 202; Fig. 4, pg. 13, lines 21-24 “In other words, the combined scheduling grant for the bidirectional traffic also applies to a group of UEs (communicating nodes 210) with multi-hop connections for various topologies  like ring, mesh, star, etc. A ring topology is exemplarily shown in FIG. 4), the joint grant comprising: 
a first resource assignment portion (pg. 19, lines 10-12, disclosing grant 203 comprising a grant for the next hop; pg. 12, lines 20-30 disclosing “The scheduling grant message 203 includes information indicative of the at least one first resource 201”) for assigning resources for transmissions between the UE and a relay user equipment (UE) over a second communication link (this is a feature of intended use and is not considered required to satisfy the claim; however, pg. 19, lines 10-12, disclosing grant 203 comprising a grant for the next hop of a multi-hop transmission. The term “multi-hop transmission” implies a relayed communication from the first UE ; pg. 13, lines 32-34 “The at least one first resource 201 may be for a…SL forward transmission…); and 
a second resource assignment portion (pg. 19, lines 10-12, disclosing grant 203 comprising a grant for the following hops; pg. 12, lines 20-30 disclosing “The scheduling grant message 203 includes information indicative of…the at least one second resource 202) for assigning uplink resources for transmissions between the relay UE and the base station over a third communication link (this is a feature of intended use and is not considered required to satisfy the claim; however, pg. 19, lines 10-12, disclosing grant 203 comprising a second grant part for the following hops of a multi- hop communication.; pg. 13, lines 32-34 “The at least one second resource 202 may be for an UL transmission.); and
receiving uplink (UL) communication data from the relay UE via the third communication link (pg. 13, lines 32-34 “The at least one second resource 202 may be for an UL transmission.; Fig. 4, Uu/UL from UE (e.g., Slave N) to gNB (e.g., Master/Scheduling node 200).

Regarding claim 14, Gangakhedkar discloses the method of claim 13, wherein the UL communication data is uplink data from the UE relayed by the relay UE (Fig. 4, UL from UE represented as Slave N to gNB represented as Master; pg. 14, lines 15-19 disclosing multi-hop communications implicitly disclosing relay of the data from the first UE to the gNB via the multiple hops).

Regarding claim 15, Gangakhedkar discloses the method of claim 13, further comprising: the first and third communication links configured according to a first radio access technology (RAT) and the second communication link configured according to a second RAT (pg. 13, lines 21-25 disclosing “cellular links (Uu interface) and direct D2D links (PC5 interface)”).

Regarding claim 16, Gangakhedkar discloses the method of claim 15, wherein the first RAT is 5G new radio (NR) technology and second RAT is a sidelink (SI) technology (pg. 13, lines 21-25 disclosing “cellular links (Uu interface) and direct D2D links (PC5 interface)”; pg. 1, lines 5-11 disclosing the field of endeavor is 5G a.k.a. NR).

Regarding claim 17, Gangakhedkar discloses the method of claim 13, wherein the first and third communication links comprise Uu interfaces and the second communication link comprises a sidelink PC5 interface (pg. 13, lines 21-25 disclosing “cellular links (Uu interface) and direct D2D links (PC5 interface)”).

Regarding claim 18, Gangakhedkar discloses the method of claim 13, further comprising: 
configuring the second resource assignment portion to assign uplink resources for transmissions between at least one additional relay UE concatenated with the relay UE and configured to communicate with the relay UE via an additional second communication link and to relay communications data from the relay UE to base station via the third communication link (Fig. 4, pg. 19, line 15 – pg. 20 line 2 disclosing features in which a node receives the multi-hop grant, extracts grant information for subsequent hops of the multi-hop communication in which “This process continues until the last hop in the group combined grant.” in the depiction of Fig. 4, the last hop is the UL to the gNB).

Regarding claim 19, Gangakhedkar discloses the method of claim 13, wherein the joint grant is further configured as a two-stage grant wherein the first resource assignment portion is sent at a first time and the second resource assignment portion is sent at a second time (Fig. 5 illustrating the different grants received at subsequent locations in time such as first hop grant and second hop grant for the first hop, or second hop grant and third hop grant for the second hop, etc.; pg. 14, lines 11-13 disclosing “the multi hop combined grant can be split into two parts - a fixed- size grant for the next hop, and a variable-size grant for the following hops.”).

Regarding claim 20, Gangakhedkar discloses the method of claim 13, wherein the first and second resource assignment portions of the joint grant are sent from a media access control (MAC) component of the base station to a corresponding MAC component of the UE (pg. 15, lines 5-8 disclosing “the resource configuration is sent once via higher layer signaling or can be piggybacked as shown in FIG. 5.” It is inherent in the disclosure of Gangakhedkar that higher layer signaling sent over a radio channel must pass through the MAC layer to reach the higher layer. Further, grants are inherently a MAC layer construct to instruct the media access layer (MAC) how to access the physical layer media; Further, it is inherent that scheduling decisions made at the base station at layer above the physical layer).

Regarding claim 21, Gangakhedkar discloses the method of claim 20, wherein at least the second resource assignment portion of the joint grant is sent from the MAC component of the base station to a sidelink MAC component of the relay UE via the corresponding MAC component of the UE (pg. 15, lines 5-8 disclosing “the resource configuration is sent once via higher layer signaling or can be piggybacked as shown in FIG. 5.” It is inherent in the disclosure of Gangakhedkar that higher layer signaling sent over a radio channel must pass through the MAC layer to reach the higher layer. Further, grants are inherently a MAC layer construct to instruct the media access layer (MAC) how to access the physical layer media;  Further, it is inherent that scheduling decisions made at the base station at layer above the physical layer).

Regarding claim 22, Gangakhedkar discloses the method of claim 13, further comprising: 
configuring the first resource assignment and the second resource assignment of the joint grant to only allow the relaying of data on the second and third communication links that are assigned by the joint grant (pg. 15, lines 5-8 disclosing “the resource configuration is sent once via higher layer signaling or can be piggybacked as shown in FIG. 5.”; pg. 15, lines 30-32 disclosing the transmission parameters specify a data payload size to be transmitted; Fig. 5 illustrates the data transmitted according to the grants).

Regarding claim 24, Gangakhedkar discloses a method for wireless communication at a relay user equipment (UE) in a wireless communication network, the method comprising: 
receiving in the relay UE at least a first portion of a joint grant from a UE over a sidelink communication link (pg. 19, lines 12-13 disclosing “Then the communicating node 210 may be further configured to transmit the second grant part to the next communicating node 210.”; pg. 14, line 21- pg. 15 line 2 disclosing  the UE “creates a new variable-size grant for the following hops…The variable-size grant may be mapped to the data region of the original grant or a second control region. FIG. 5 illustrates this process of piggybacking of combined multi- hop grants, where the piggybacked grant is mapped to the data region of the fixed- size grant; pg. 19, lines 10-12, disclosing grant 203 comprising a grant for the next hop of a multi-hop transmission. The term “multi-hop transmission” implies a relayed communication from the first UE), 
wherein the joint grant is transmitted by a base station to the UE over a first communication link (Fig. 15, communicating node 210, scheduling grant message 203, pg. 18, lines 7, 22-33 disclosing the communicating node 210 such as a user equipment (UE) in a multi-hop communication receives grant 203 from scheduling node 200 which is a base station or gNB; ; pg. 12, lines 20-30 disclosing “The scheduling grant message 203 includes information indicative of the at least one first resource 201 and the at least one second resource 202; Fig. 4, pg. 13, lines 21-24 “In other words, the combined scheduling grant for the bidirectional traffic also applies to a group of UEs (communicating nodes 210) with multi-hop connections for various topologies  like ring, mesh, star, etc. A ring topology is exemplarily shown in FIG. 4) and comprises a sidelink resource assignment portion (pg. 19, lines 10-12, disclosing grant 203 comprising a grant for the next hop; pg. 12, lines 20-30 disclosing “The scheduling grant message 203 includes information indicative of the at least one first resource 201”) for assigning resources for transmissions between the UE and the relay UE over the sidelink communication link (this is a feature of intended use and is not considered required to satisfy the claim; however, pg. 19, lines 10-12, disclosing grant 203 comprising a grant for the next hop of a multi-hop transmission. The term “multi-hop transmission” implies a relayed communication from the first UE ; pg. 13, lines 32-34 “The at least one first resource 201 may be for a…SL forward transmission…), and the first portion comprises a resource assignment portion (pg. 19, lines 10-12, disclosing grant 203 comprising a grant for the following hops; pg. 12, lines 20-30 disclosing “The scheduling grant message 203 includes information indicative of…the at least one second resource 202) for assigning uplink resources for transmissions between the relay UE and the base station over a second communication link (this is a feature of intended use and is not considered required to satisfy the claim; however, pg. 19, lines 10-12, disclosing grant 203 comprising a second grant part for the following hops of a multi- hop communication.; pg. 13, lines 32-34 “The at least one second resource 202 may be for an UL transmission.); and 
establishing the second communication link between the relay UE and the base station based on the first portion of the joint grant (pg. 13, lines 32-34 “The at least one second resource 202 may be for an UL transmission.; Fig. 4, Uu/UL from UE (e.g., Slave N) to gNB (e.g., Master/Scheduling node 200).

Regarding claim 25, Gangakhedkar discloses the method of claim 24, further comprising: 
relaying uplink (UL) communication data received from the UE via the sidelink communication link to the base station via the second communication link  (Fig. 4, UL from UE represented as Slave N to gNB represented as Master; pg. 14, lines 15-19 disclosing multi-hop communications implicitly disclosing relay of the data from the first UE to the gNB via the multiple hops).

Regarding claim 26, Gangakhedkar discloses the method of claim 24, wherein the first and second communication links comprise Uu interfaces and the sidelink communication link comprises a sidelink PC5 interface (pg. 13, lines 21-25 disclosing “cellular links (Uu interface) and direct D2D links (PC5 interface)”).

Regarding claim 27, Gangakhedkar discloses the method of claim 24, further comprising: 
configuring the resource assignment portion to assign uplink resources for transmissions between at least one additional relay UE concatenated with the relay UE and configured to communicate with the relay UE via an additional sidelink communication link and to relay communications data from the UE to the base station via the second communication link (Fig. 4, pg. 19, line 15 – pg. 20 line 2 disclosing features in which a node receives the multi-hop grant, extracts grant information for subsequent hops of the multi-hop communication in which “This process continues until the last hop in the group combined grant.” in the depiction of Fig. 4, the last hop is the UL to the gNB).

Regarding claim 28, Gangakhedkar discloses the method of claim 24, wherein the joint grant is further configured as a two-stage grant wherein the sidelink resource assignment portion is received at a first time and the resource assignment portion is received at a second time (Fig. 5 illustrating the different grants received at subsequent locations in time such as first hop grant and second hop grant for the first hop, or second hop grant and third hop grant for the second hop, etc.; pg. 14, lines 11-13 disclosing “the multi hop combined grant can be split into two parts - a fixed- size grant for the next hop, and a variable-size grant for the following hops.”).

Regarding claim 29, Gangakhedkar discloses the method of claim 24, wherein the resource assignment portion of the joint grant is received by a media access control (MAC) component of the relay UE (pg. 15, lines 5-8 disclosing “the resource configuration is sent once via higher layer signaling or can be piggybacked as shown in FIG. 5.” It is inherent in the disclosure of Gangakhedkar that higher layer signaling sent over a radio channel must pass through the MAC layer to reach the higher layer. Further, grants are inherently a MAC layer construct to instruct the media access layer (MAC) how to access the physical layer media).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7, 18-19 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2021/0266133 A1) in view of Gangakhedkar et al. (WO 2020/211951 A1).

Regarding claim 6, Zhang discloses the method of claim 1 but does not disclose the following; however, Gangakhedkar discloses, further comprising: configuring the second resource assignment portion to assign uplink resources for transmissions between at least one additional relay UE concatenated with the relay UE and configured to communicate with the relay UE via an additional second communication link and to relay communications data from the relay UE to base station via the third communication link (Fig. 4, pg. 19, line 15 – pg. 20 line 2 disclosing features in which a node receives the multi-hop grant, extracts grant information for subsequent hops of the multi-hop communication in which “This process continues until the last hop in the group combined grant.” in the depiction of Fig. 4, the last hop is the UL to the gNB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Zhang because it provides for a flexible system applicable to many different network topologies (pg. 13, lines 21-25, various topologies such as ring, star mesh).

Regarding claim 7, Zhang discloses the method of claim 1 but does not disclose the following; however, Gangakhedkar discloses wherein the joint grant is further configured as a two-stage grant wherein the first resource assignment portion is received at a first time and the second resource assignment portion is received at a second time (Fig. 5 illustrating the different grants received at subsequent locations in time such as first hop grant and second hop grant for the first hop, or second hop grant and third hop grant for the second hop, etc.; pg. 14, lines 11-13 disclosing “the multi hop combined grant can be split into two parts - a fixed- size grant for the next hop, and a variable-size grant for the following hops.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Zhang because it provides for a flexible system applicable to many different network topologies (pg. 13, lines 21-25, various topologies such as ring, star mesh).

Regarding claim 18, Zhang discloses the method of claim 13 but does not disclose the following; however, Gangakhedkar discloses, further comprising: configuring the second resource assignment portion to assign uplink resources for transmissions between at least one additional relay UE concatenated with the relay UE and configured to communicate with the relay UE via an additional second communication link and to relay communications data from the relay UE to base station via the third communication link (Fig. 4, pg. 19, line 15 – pg. 20 line 2 disclosing features in which a node receives the multi-hop grant, extracts grant information for subsequent hops of the multi-hop communication in which “This process continues until the last hop in the group combined grant.” in the depiction of Fig. 4, the last hop is the UL to the gNB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Zhang because it provides for a flexible system applicable to many different network topologies (pg. 13, lines 21-25, various topologies such as ring, star mesh).

Regarding claim 19, Zhang discloses the method of claim 13 but does not disclose the following; however, Gangakhedkar discloses, wherein the joint grant is further configured as a two-stage grant wherein the first resource assignment portion is sent at a first time and the second resource assignment portion is sent at a second time (Fig. 5 illustrating the different grants received at subsequent locations in time such as first hop grant and second hop grant for the first hop, or second hop grant and third hop grant for the second hop, etc.; pg. 14, lines 11-13 disclosing “the multi hop combined grant can be split into two parts - a fixed- size grant for the next hop, and a variable-size grant for the following hops.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Zhang because it provides for a flexible system applicable to many different network topologies (pg. 13, lines 21-25, various topologies such as ring, star mesh).

Regarding claim 27, Zhang discloses the method of claim 24 but does not disclose the following; however, Gangakhedkar discloses, further comprising: configuring the resource assignment portion to assign uplink resources for transmissions between at least one additional relay UE concatenated with the relay UE and configured to communicate with the relay UE via an additional sidelink communication link and to relay communications data from the UE to the base station via the second communication link (Fig. 4, pg. 19, line 15 – pg. 20 line 2 disclosing features in which a node receives the multi-hop grant, extracts grant information for subsequent hops of the multi-hop communication in which “This process continues until the last hop in the group combined grant.” in the depiction of Fig. 4, the last hop is the UL to the gNB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Zhang because it provides for a flexible system applicable to many different network topologies (pg. 13, lines 21-25, various topologies such as ring, star mesh).

Regarding claim 28, Zhang discloses the method of claim 24 but does not disclose the following; however, Gangakhedkar discloses, wherein the joint grant is further configured as a two-stage grant wherein the sidelink resource assignment portion is received at a first time and the resource assignment portion is received at a second time (Fig. 5 illustrating the different grants received at subsequent locations in time such as first hop grant and second hop grant for the first hop, or second hop grant and third hop grant for the second hop, etc.; pg. 14, lines 11-13 disclosing “the multi hop combined grant can be split into two parts - a fixed- size grant for the next hop, and a variable-size grant for the following hops.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Zhang because it provides for a flexible system applicable to many different network topologies (pg. 13, lines 21-25, various topologies such as ring, star mesh).

Claim(s) 11,  23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2021/0266133 A1) in view of Loehr et al. (US 2019/0313375 A1).

Regarding claim 23, Zhang suggests the method of claim 1, further comprising: allowing only the granted resources on the second communication link to be used for data ([0134] disclosing “C30 should include at least the information indicating the PSCCH transmission resource of the second UE, the information indicating the PSSCH transmission resource of the second UE”; [0078] disclosing “The information may also be…a second UE buffer status report (BSR)). 
Zhang does not expressly disclose the following; however, Loehr discloses belonging to corresponding logical channels (LCHs) of the second communication link  ([0159]-[0160] disclosing the second communication link (PC5 interface) comprising sidelink logical channels having a particular Prose per packet priority (PPPP) and data having such (PPPP) belonging to such logical channels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ logical channels as taught by Loehr on the PC5 interface of Gangakhedkar because this allows packets to be transmitted according to QoS requirements (e.g. priorities) selected at the application layer of the service ([0153]-[0156]).

Regarding claim 23, Zhang discloses the method of claim 13, further comprising: configuring the first resource assignment and the second resource assignment of the joint grant to only allow the granted resources on the second and third communication links to be used for data ([0134] “C30 should include at least…the information indicating the PSSCH transmission resource of the second UE, and information indicating the first feedback resource of the first UE, as well as the information indicating the second feedback resource of the first UE”; [0135] disclosing “The first feedback resource may also be a resource on the uplink shared channel PUSCH, and in this case, the PUSCH resource refers to a specific physical resource block (PRB) in a certain time slot”; [0078] disclosing “The information may also be…a second UE buffer status report (BSR)).
Zhang does not expressly disclose the following; however, Loehr discloses data belonging to corresponding logical channels (LCHs) of the second and third communication links ([0069]-[0073] disclosing data associated with logical channels from the UE to the base station; [0159]-[0160] disclosing the second communication link (PC5 interface) comprising sidelink logical channels having a particular Prose per packet priority (PPPP) and data having such (PPPP) belonging to such logical channels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ logical channels as taught by Loehr on the Uu and PC5 interfaces of Gangakhedkar because this allows packets to be transmitted according to QoS requirements (e.g. priorities) selected at the application layer of the service ([0153]-[0156]).

Regarding claim 30, Zhang discloses the method of claim 24, further comprising: allowing only the granted resources on the second communication link to be used for data ([0135] disclosing “The first feedback resource may also be a resource on the uplink shared channel PUSCH, and in this case, the PUSCH resource refers to a specific physical resource block (PRB) in a certain time slot” ; [0078] disclosing “The information may also be…a second UE buffer status report (BSR)).
Zhang does not expressly disclose the following; however, Loehr discloses data belonging to corresponding logical channels (LCHs) of the second communication link [0069]-[0073] disclosing data associated with logical channels from the UE to the base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ logical channels as taught by Loehr on the Uu interface of Gangakhedkar because this allows packets to be transmitted according to QoS requirements of the service in order to be compatible with the communication standards of the field of endeavor ([0073]).

Claim(s) 11,  23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gangakhedkar et al. (WO 2020/211951 A1) in view of Loehr et al. (US 2019/0313375 A1).

Regarding claim 11, Gangakhedkar discloses the method of claim 1, further comprising: 
allowing only the granted resources on the second communication link to be used for data (pg. 15, lines 5-8 disclosing “In case of configured grants, the resource configuration is sent once via higher layer signaling or can be piggybacked as shown in FIG. 5.”; pg. 15, lines 30-32 disclosing the transmission parameters specify a data payload size to be transmitted. These portions of Gangakhedkar appear to disclose only the granted resources are used for data transmissions; as opposed to, additional resources that are not granted).
Gangakhedkar does not expressly disclose the following; however, Loehr discloses data belonging to corresponding logical channels (LCHs) of the second communication link ([0159]-[0160] disclosing the second communication link (PC5 interface) comprising sidelink logical channels having a particular Prose per packet priority (PPPP) and data having such (PPPP) belonging to such logical channels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ logical channels as taught by Loehr on the PC5 interface of Gangakhedkar because this allows packets to be transmitted according to QoS requirements (e.g. priorities) selected at the application layer of the service ([0153]-[0156]).

Regarding claim 23, Gangakhedkar discloses the method of claim 13, further comprising: 
configuring the first resource assignment and the second resource assignment of the joint grant to only allow the granted resources on the second and third communication links to be used for data (pg. 15, lines 5-8 disclosing “In case of configured grants, the resource configuration is sent once via higher layer signaling or can be piggybacked as shown in FIG. 5.”; pg. 15, lines 30-32 disclosing the transmission parameters specify a data payload size to be transmitted. These portions of Gangakhedkar appear to disclose only the granted resources are used for data transmissions; as opposed to, additional resources that are not granted).
Gangakhedkar does not expressly disclose the following; however, Loehr discloses data belonging to corresponding logical channels (LCHs) of the second and third communication links ([0069]-[0073] disclosing data associated with logical channels from the UE to the base station; [0159]-[0160] disclosing the second communication link (PC5 interface) comprising sidelink logical channels having a particular Prose per packet priority (PPPP) and data having such (PPPP) belonging to such logical channels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ logical channels as taught by Loehr on the Uu and PC5 interfaces of Gangakhedkar because this allows packets to be transmitted according to QoS requirements (e.g. priorities) selected at the application layer of the service ([0153]-[0156]).

Regarding claim 30, Gangakhedkar discloses the method of claim 24, further comprising: allowing only the granted resources on the second communication link to be used for data (pg. 15, lines 5-8 disclosing “In case of configured grants, the resource configuration is sent once via higher layer signaling or can be piggybacked as shown in FIG. 5.”; pg. 15, lines 30-32 disclosing the transmission parameters specify a data payload size to be transmitted. These portions of Gangakhedkar appear to disclose only the granted resources are used for data transmissions; as opposed to, additional resources that are not granted).
Gangakhedkar does not expressly disclose the following; however, Loehr discloses data belonging to corresponding logical channels (LCHs) of the second communication link [0069]-[0073] disclosing data associated with logical channels from the UE to the base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ logical channels as taught by Loehr on the Uu interface of Gangakhedkar because this allows packets to be transmitted according to QoS requirements of the service in order to be compatible with the communication standards of the field of endeavor ([0073]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burbridge et al. (U.S. Patent No. 10,602,550 B2, US 2018/0213577 A1) disclose features of Layer 2 relaying corresponding to features of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461